Name: 2010/418/: Commission Decision of 17Ã June 2010 establishing the UnionÃ¢ s financial contribution towards the expenditure incurred in the context of the emergency measures taken to combat bluetongue in Spain in 2004 and 2005 (notified under document C(2010) 3804)
 Type: Decision
 Subject Matter: cooperation policy;  food technology;  means of agricultural production;  Europe;  civil law;  health;  economic policy;  agricultural activity
 Date Published: 2010-07-29

 29.7.2010 EN Official Journal of the European Union L 197/9 COMMISSION DECISION of 17 June 2010 establishing the Unions financial contribution towards the expenditure incurred in the context of the emergency measures taken to combat bluetongue in Spain in 2004 and 2005 (notified under document C(2010) 3804) (Only the Spanish text is authentic) (2010/418/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3(4) thereof, Whereas: (1) Outbreaks of bluetongue occurred in Spain in 2004 and 2005. The emergence of that disease presented a serious risk to the Unions livestock population. (2) Commission Decision 2005/650/EC of 13 September 2005 concerning a financial contribution by the Community in the context of the emergency measures taken to combat bluetongue in Spain in 2004 and 2005 (2) granted a financial contribution from the Community to Spain towards the expenditure incurred under the emergency measures to combat bluetongue in 2004 and 2005. (3) That Decision provided for a first instalment of EUR 2 500 000 subject to the results of the Commission in situ inspections. (4) Pursuant to Article 6(2) of that Decision, the balance of the Union financial contribution is to be paid on the basis of the application submitted within 60 days of that Decision. Spain submitted that application on 11 November 2005. (5) Pursuant to Article 4(2) of Decision 2005/650/EC, the balance of the Union financial contribution should now be fixed through a Commission decision to be adopted in accordance with the procedure of Article 40 of Decision 2009/470/EC. (6) The results of the inspections carried out by the Commission in compliance with Article 7 of Decision 2005/650/EC and the conditions for granting Unions financial contributions mean the entire amount of the expenditure submitted cannot be recognised as eligible. (7) The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to Spain in a letter dated 1 July 2009. (8) In view of the above considerations, the total amount of the Unions financial contribution to the eligible expenditure incurred associated with the eradication and surveillance of bluetongue in Spain in 2004 and 2005 should now be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to Spain The total Union financial contribution towards the expenditure associated with eradicating bluetongue in Spain in 2004 and 2005 pursuant to Decision 2005/650/EC is fixed at EUR 2 850 183,00. Article 2 Payment arrangements The balance of the Unions financial contribution is fixed at EUR 350 183,00. Article 3 Addressee This Decision is addressed to the Kingdom of Spain. Done at Brussels, 17 June 2010. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 238, 15.9.2005, p. 19.